                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

LEO LAURENT, JR., #145260                                               PETITIONER

v.                                                 CIVIL NO. 1:18-cv-386-HSO-LRA

WARDEN FILLYAM                                                         RESPONDENT

                            ORDER OF TRANSFER
                          PURSUANT TO 28 U.S.C ' 1631

     This matter comes before the Court, sua sponte, for consideration of the

transfer of this case. Petitioner Leo Laurent, Jr. (“Petitioner”), an inmate of the

Central Mississippi Correctional Facility, Pearl, Mississippi, brings this pro se

Petition [1] for habeas corpus relief pursuant to 28 U.S.C. § 2254. Pet. [1] at 1.

After reviewing the Petition [1] in conjunction with relevant legal authority, the

Court finds that the Petition constitutes an unauthorized successive petition.

     Petitioner challenges his conviction for murder entered by the Circuit Court of

Hancock County, Mississippi, and his resulting sentence of life in the custody of the

Mississippi Department of Corrections. Pet. [1] at 1. Petitioner argues that he is

entitled to habeas relief based on the following: (1) the trial court failed to allow a

mental evaluation prior to Petitioner’s trial; (2) Petitioner’s trial attorney was

ineffective; and (3) “[t]here exists biological evidence which has not been tested or

can be tested further per § 99-39-5(2)(ii).” Id. at 5-8.

     Petitioner has previously filed a federal petition for habeas corpus relief

challenging this same conviction and sentence. See Laurent v. Shaw,

No. 1:13-cv-30-LG-JCG (S.D. Miss. Dec. 4, 2014). The Court considered the merits
of Petitioner’s previously filed petition for habeas relief and dismissed it on

December 4, 2014. Id.

     A petitioner who files a second or successive motion for habeas relief must first

apply to the appropriate court of appeals for an order authorizing the district court

to consider the successive motion. 28 U.S.C. § 2244(b)(3)(A). “Without such

authorization, the otherwise-cognizant district court has no jurisdiction to entertain

a successive § 2254 petition.” Garcia v. Quarterman, 573 F.3d 214, 219 (5th Cir.

2009).

     The Fifth Circuit defines “a second or successive petition as one that 1) raises a

claim challenging the petitioner’s conviction or sentence that was or could have

been raised in an earlier petition; or 2) otherwise constitutes an abuse of the writ.”

Id. at 220 (citing In re Cain, 137 F.3d 234, 235 (5th Cir. 1998)) (internal quotations

omitted). Petitioner’s claims in the instant Petition that he was denied a mental

evaluation prior to trial, his trial counsel was ineffective, and there was evidence

that was not presented at his trial supporting his claim of innocence, were either

raised or could have been raised in his previous habeas petition. See Laurent v.

Shaw, No. 1:13-cv-30-LG-JCG (S.D. Miss. Dec. 4, 2014). Therefore, the Court finds

the instant Petition to be successive within the meaning of 28 U.S.C.

§ 2244(b)(3)(A).

         Petitioner fails to submit any documentation demonstrating that he has

obtained the required authorization from the United States Court of Appeals for the


                                           2
Fifth Circuit to file a successive petition. In the interests of justice, pursuant to

28 U.S.C. § 1631, the Court finds that this matter should be transferred to the

United States Court of Appeals for the Fifth Circuit for a determination regarding

whether this successive Petition should be permitted. See In re Epps, 127 F.3d 364

(5th Cir. 1997).

     IT IS, THEREFORE, ORDERED AND ADJUDGED that this Petition [1]

for habeas corpus relief be, and the same hereby is, TRANSFERRED to the United

States Court of Appeals for the Fifth Circuit.

     IT IS, FURTHER, ORDERED that the Clerk of Court is directed to close this

case pending the decision of the United States Court of Appeals for the Fifth

Circuit.

     SO ORDERED AND ADJUDGED, this the 7th day of January, 2019.


                                         s/ Halil Suleyman Ozerden
                                         HALIL SULEYMAN OZERDEN
                                         UNITED STATES DISTRICT JUDGE




                                           3
